UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
UNITED STATES OF AMERICA,                                        :
                                                                 :   Case No. 1:13-cr-50
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Docs. 196, 197]
DONTE BOOKER,                                                    :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In March 2013, a federal jury convicted Defendant Donte Booker of attempted

possession with intent to distribute five kilograms of a cocaine mixture.1 The Court then

sentenced Booker to 200 months’ incarceration and five years’ supervised release. 2

Defendant Booker has since mounted a series of attacks on his sentence and conviction, two

of which are relevant here.

          In December 2017, Booker moved to reopen his previously denied habeas petition.3

The Court denied his motion.4 Booker appealed that decision.5 Then, in May 2018, Booker

moved to reduce his sentence.6 The Court denied that motion as well and Booker again

appealed.7 Both of these appeals, which the Sixth Circuit has since consolidated, are still

pending.8

          Now, Booker is back again, this time asking the Court to correct his presentence


          1
            Doc 32.
          2
            Doc. 57.
          3
            Doc. 153.
          4
            Doc. 164.
          5
            Doc. 176.
          6
            Doc. 180.
          7
            Docs. 188, 189.
          8
            See Doc. 195.
Case No. 1:13-cr-50
Gwin, J.

report.9 He also asks to supplement that motion to correct.10

       Generally, a notice of appeal divests a district court of jurisdiction over the case.11

Although there are some exceptions to the rule (like when a notice of appeal is untimely or

the issues on appeal are unrelated to those before the Court), none of them appear relevant

here. 12 Accordingly, the Court lacks jurisdiction over Booker’s motions while the Sixth

Circuit considers his appeals.

       Thus, the Court DENIES Defendant’s motion to correct and DENIES Defendant’s

motion to supplement, without prejudice for him to refile when the Court regains

jurisdiction.



       IT IS SO ORDERED.



Dated: March 25, 2019                                            s/     James S. Gwin
                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE




       9
           Doc. 196.
       10
           Doc. 197.
       11
            Lewis v. Alexander, 987 F.2d 392, 394 (6th Cir. 1993).
       12
            Id. at 394–95.
                                                           -2-
